   Case: 1:18-cv-06785 Document #: 364 Filed: 02/26/20 Page 1 of 1 PageID #:3334




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION


 IN RE: LOCAL TV ADVERTISING                           MDL No. 2867
 ANTITRUST LITIGATION
                                                       Master Docket No. 18 C 6785

                                                       Honorable Virginia M. Kendall


                                   NOTICE OF MOTION

        PLEASE TAKE NOTICE that on Wednesday, March 4, 2020, at 9:00 a.m., or as soon
thereafter as counsel may be heard, counsel shall appear before the Honorable Virginia M. Kendall,
or any judge sitting in her stead, in Courtroom 2503 of the Everett McKinley Dirksen United States
Courthouse, 219 South Dearborn Street, Chicago, Illinois, to present the attached Motion For
Leave To Withdraw Appearance, a copy of which is hereby served upon you.

Dated: February 26, 2020                            Respectfully submitted,

                                                    By:     /s/ Rachel S. Morse

                                                    Ross B. Bricker
                                                    Andrew F. Merrick
                                                    Rachel S. Morse
                                                    JENNER & BLOCK LLP
                                                    353 N. Clark St.
                                                    Chicago, IL 60654
                                                    Telephone: (312) 222-9350
                                                    Facsimile: (312) 527-0484
                                                    Email: rbricker@jenner.com
                                                           amerrick@jenner.com
                                                           rmorse@jenner.com
                                                    Counsel for Defendant TEGNA Inc.
